SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Publicly-Held Company MATERIAL FACT Companhia Siderúrgica Nacional (“CSN” or “Company”), pursuant to article 157, paragraph 4 of Law 6404/76 and CVM Instruction 358/2002, hereby informs its shareholders and the public in general that it has adhered to the program for the payment in installments of Corporate Income Tax and Social Contribution on Net Income debits (“REFIS”) arising from the application of article 74 of Presidential Decree 2158-35/01, related to the taxing of income earned abroad. In accordance with the conditions established by article 40 of Law 12865/2013 and article 92 of Presidential Decree 627/2013, CSN opted to adhere to the REFIS for debits between 2004 and 2009 via a down payment and the remaining amount in installments, with an 80% reduction in delinquency fines and ex officio penalties and a 50% reduction in delinquent interest, whose effect will be recorded in the Company’s result for the fourth quarter of 2013. Adherence to REFIS will imply the payment today, after the utilization of tax loss carryforwards, of R$103 million to the Federal Revenue Service, followed by R$463 million in 179 monthly installments, restated by the SELIC benchmark interest rate. São Paulo, November 29, 2013 Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 29, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
